department of the treasury i internal_revenue_service washington d c tax_exempt_and_government_entities_division date may lea kern pr bre giyl c3- oy contact person identification_number telephone number t by employer_identification_number legend dear sir or madam we have considered m's ruling_request dated date m requests a ruling that a certain set-aside of funds will be treated as a qualifying_distribution within the meaning of sec_4942 of the internal_revenue_code on the basis that the set-aside satisfies the suitability test of sec_4942 and the corresponding regulations m was incorporated in in the service recognized m as exempt from federal_income_tax under sec_501 of the code and classified it as a private_foundation under sec_509 m owns certain real_property known as the n property this property was acquired by m under the will of b who died in the second codicil to b's will specifically directed that the trustees of m shail not sell or otherwise dispose_of the n property but instead manage and operate it so as to ensure that its lasting beauty and natural scenic wonders are available for generations of americans to enjoy they were also directed to maintain a game sanctuary and preserve located on the property n is part of an area which congress has designated as the n wildemess area although more than half of the n property is not in n's watershed the focal point for much of the environmental significance of the property is n you describe n as spectacularly beautiful and as the only natural lake in the particular region approximately two-thirds of the n property has not had any significant improvements the improvements on the balance of the n property consist of a hotel cottages related structures nature trails and scenic viewing spots the hote and cottages have significant historical and architectural value in a ruling letter issued in the service held that m's ownership and proposed renovation operation and maintenance of the n property constituted a functionally_related_business of m and that the expenditure of funds to accomplish these activities would constitute program-related_investment for purposes specified in sec_170 of the code within the meaning of sec_4944 the service determined that m would operate the n property which included a hotel and a restaurant in a non-commercial manner ie not designed to produce income or to increase the value of the property instead m planned to operate n as if it were a privately-owned state park and so as to preserve the environment and ecosystem of the property in doing this m would also provide a facility for the education and benefit of the general_public and preserve a significant area for scientific research in the above letter the service also ruled that m’s ownership and proposed renovation operation and maintenance of n would not adversely affect its tax exempt status under sec_501 of the code and that the income derived form the use of the facilities by the general_public would not constitute unrelated_business_taxable_income within the meaning of sections -- in conformity with b’s vision for the n property the board_of directors of m has established the following as the mission for n the mission of n is to preserve this unique and pristine natural environment and scenic wonder as a tool for cleansing the spirit finding purpose and reconnecting with basic values and principles for one’s life the natural setting guest accommodations programs and other resources will be developed and integrated to support these purposes the board_of directors of m has developed an n master_plan for certain improvements to the n property designed to protect its environmental significance and increase its access to the public you have attached a copy of this master_plan there are two guiding principles first the plan must develop the n property in a manner consistent with the mission which demands respect for the natural environment and commitment to the preservation of the n property as an educational and recreational facility open and accessible to the public second the plan must advance the n property toward financial self-sufficiency to enable m to use its other assets for carrying out other charitable purposes presently m’s board_of directors has only approved the improvements and developments referred to in the n master_plan as phase the board has not approved the further improvements and developments referred to in the n master_plan as phases il and iii at this point in time the board has not determined whether the n master_plan will be implemented in full or whether only the approved phase will be implemented 2su the n master_plan includes an environmental development analysis and a hospitality development analysis the environment development analysis seeks to preserve and protect the wilderness environment on the n property in furtherance thereof the n master_plan establishes development zones and proposed uses for those development zones the development zones eleven altogether and their potential uses include the following nature study and research observation points hiking trails mountain biking swimming fishing and birding lake area wilderness recreation center cabins and cottages welcome center and visitor parking as set forth in the n master_plan m has adopted a number of guidelines in planning the renovation and expansion at n to ensure that the charitable mission for the n property is carried out these guidelines include maintenance and improvement of the water quality of n avoidance of encroachment upon the lake and the area immediately surrounding the lake expansion of the trail system to more remote areas of the property and banning the use of chemical fertilizers insecticides and herbicides the hospitality development analysis of the n master_plan is designed to ensure that the public has access to the n property and to make the n property financially self-sustaining this analysis requires an increase in the number of guest rooms by at least rooms and additional recreational guest amenities these guest rooms will be placed in two developments the o cabins and the p lodges additional development may include expansion of the dining room and the addition of more meeting rooms the n master_plan also contemplates additional housing for staff and making the hotel wheel chair accessible the old general store located on the n property may be adapted for use as a registration center and an interpretive center m's board_of directors has approved only the implementation of the projects that are described as phase in the n master_plan the improvements and developments that have been approved by the board_of directors are scheduled to occur over the five-year period from to the estimated costs of implementing these improvements and developments are x dollars m will make a set-aside in december of this amount which will be evidenced by an entry on m's books_and_records as a pledge or obligation to be paid at a future date for the purpose of paying the costs associated with implementing these improvements and developments over the five-year period you have set forth the reasons why the implementation of phase of the n master_plan cannot be better accomplished by an immediate payment of funds the developments and improvements which m will undertake in the period from to are a series of projects in which relatively long-term expenditures must be made in order to assure the continuity of the n property and the charitable mission associated with it m plans to fund the projects with its existing assets by the direct payment of expenses as they are incurred the projects to be undertaken by m are also of such a magnitude that they will require an accumulation of funds to finance the projects over the five-year period estimated for completion of these projects the expenses to implement phase of the n master_plan will be incurred over a five-year period and the funds must be set_aside to ensure their availability as expenses are incurred the completion of certain projects will follow from the completion of other projects also the construction work needs to be sequenced over time to ensure that the hotel can remain open as each season throughout the construction you further maintain that m will realize cost savings with a sequential plan for construction specifically the location of the n property makes it necessary for m to bring in a labor force if the project is continual in nature it is far more likely to attract quality workers and a qualified construction company at the most economical means you believe that your plan will provide greater public accessibility to the n property while at the same time protecting the environment you have furnished a chart showing specific expenditures and the years in which made over the five-year period the two major expenditures are for the o cabins in and for the p lodges in you have allocated funds for a water storage tank and for ada compliance additional allocations are for recreational amenities staff housing and lake boat access finally you have allocated funding for forest recovery spread over the five-year period total expenditures are the requested set-aside of x dollars sec_4942 of the code imposes on the undistributed_income_of_a_private_foundation for any taxable_year which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year if such first day falls within the taxable_period a tax equal to percent of the amount of such income remaining undistributed at the beginning of such second or succeeding taxable_year sec_4942 defines the term undistributed_income as the amount by which the distributable_amount for such taxable_year exceeds the qualifying distributions made before such time out of such distributable_amount sec_4942 of the code provides that the term distributable_amount means with respect to any foundation for any taxable_year an amount equal to the sum of the minimum_investment_return plus the amounts described in subsection f c reduced by the sum of the taxes imposed on such private_foundation for the taxable_year under subtitle a and sec_4940 sec_4942 of the code defines a qualifying_distribution as a any amount_paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled by the foundation or one or more disqualified persons or ii a private_foundation which is not an operating_foundation except as otherwise provided or b any amount_paid to acquire an asset used directly in carrying out one or more purposes described in sec_170 sec_4942 of the code provides that for all taxable years beginning on or after date an amount set_aside for a specific project which comes within one or more purposes described in sec_170 may be treated as a qualifying_distribution if it meets the requirements of subparagraph b of sec_4942 sec_4942 of the code provides that an amount set_aside for a specific project may be treated as a qualifying_distribution if at the time of the set-aside the foundation establishes to the satisfaction of the secretary that the amount will be paid for the specific project within five years and the project is one which can be better accomplished by such set- aside rather than by immediate payment of funds the suitability test oe sb sec_53 a -3 b of the foundation and similar excise_taxes regulations provides that an amount set_aside for a specific project that is for one or more of the purposes described in sec_170 or b of the code may be treated as a qualifying_distribution in the year in which set_aside if the requirements of that section and sec_4942 are satisfied the foundation must establish that the amount set_aside will be paid for the specific project within months after it is set_aside and the set-aside satisfies the suitability test or the foundation satisfies the cash distribution test sec_53_4942_a_-3 of the regulations provides that the suitability test is satisfied if the foundation establishes that the specific project is one in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects or program-related investments the regulation cites as one example of a suitable project a plan to erect a building to house the direct charitable educational or similar exempt activity of the foundation such as a museum building in which paintings are to be hung even though the exact location and architectural plans have not been finalized the x dollars set-aside for the projects in phase of the n master_plan is being set_aside for a specific project that accomplishes a charitable purpose under sec_170 of the code the service has previously determined that the operation and maintenance of the n property and the n hotel is a program-related_investment of m this involves preservation of the environment and the ecosystem on the n property the provision of a facility for the education and benefit of the general_public and the preservation of a significant area for scientific research the specific projects encompassed in the n master_plan for which the set- aside is being made are all designed to further and enhance these charitable activities accordingly the suitability test of sec_53_4942_a_-3 of the regulations is satisfied the developments and improvements described in phase of the n master_plan can better be accomplished by a set-aside rather than by immediate payment of funds this conclusion derives from the long-term nature and extent of the project as well as the manner in which m intends to fund the project based on the foregoing we rule that the set-aside of x dollars on your books_and_records specifically devoted to the planned developments and improvements of phase of the n master_plan meets the requirements of section g b i of the code and sec_53 a - of the regulations accordingly the set-aside may be treated as a qualifying_distribution for your taxable_year ending date we direct your attention to sec_53_4942_a_-3 of the regulations entitled evidence of set-aside this section provides that a set-aside approved by the internal_revenue_service shall be evidenced by the entry of a dollar amount on the books_and_records of a private_foundation as a pledge or obligation to be paid at a future date or dates further any amount which is set_aside shall be taken into account for purposes of determining the foundation’s minimum_investment_return see sec_53_4942_a_-2 and any income attributable to such set-aside shall be taken into account in computing adjusted_net_income see sec_53_4942_a_-2 ofs this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any changes that may have a bearing upon your tax status should be reported to the ohio tax exempt and government entities t e ge customer service office which deals with exempt_organizations matters the mailing address is internal_revenue_service te_ge customer service p o box cincinnati oh we are sending a copy of this ruling to the ohio te_ge office because this letter could help resolve any questions about your tax status you should keep it with your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter this ruling is directed only to the organization that requested it sec_61 k of the code‘provides that it may not be used or cited as precedent thank you for your cooperation sincerely berectat v secck gerald v sack manager exempt_organizations technical group 2s
